Morton, C. J.
It is quite clear that the Superior Court was justified in finding that the property claimed in the plaintiff’s writ was annexed to and became a part of the realty, and passed to the defendant by his deed. The property claimed consisted of two portable furnaces, with the pipes and registers attached to them. They were put in as a part of the houses, were essential to the enjoyment and use of them as dwelling-houses, and were intended by the owner to be a part of the realty as soon as they were paid for. The facts that there was an agreement between the owner and the plaintiff that the furnaces should remain the property of the plaintiff until they were paid for, and that both so intended, are immaterial, unless the defendant had notice of such agreement and intentions. Notwithstanding such an agreement, the property annexed to the realty will pass to an innocent purchaser without notice. Southbridge Savings Bank v. Exeter Machine Works, 127 Mass. 542, and cases cited.
As the Superior Court found, in the case at bar, that the defendant was a bona fide purchaser of the houses without notice of the agreement of the plaintiff, it follows that his rights are not affected by such agreement, and that the property in suit passed by the deed to him. The facts that the defendant did not see the furnaces before he bought, and that he did not make any inquiries about them, are immaterial. He bought the houses *561as they were, and there was nothing to excite his suspicions, or to put him upon inquiry. The court could not properly rule, as requested by the plaintiff, that, as the defendant made no inquiries, “he was affected with notice of what he would have found upon inquiry, to wit, that these furnaces were the property of the plaintiff.”

Exceptions overruled.